Exhibit 99.2 Joint Filing Agreement In accordance with Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, each of the persons named below agrees to the join t filing of this Schedule 13D, including amendments thereto, with respect to the shares of C ommon Stock, par value $0. 000 1 per share of Fluid Media Networks , Inc. and further agrees that this Joint Filing Agreement be filed with the Securities and Exchange Commission as an exhibit to such filing; provided, however, that no person shall be responsible for the completeness or accuracy of the information concerning the other persons making the filing unless such person knows or has reason to believe such information is inaccurate (as provided in Rule 13d-1(k)(1)(ii)). This Joint Filing Agreement may be executed in one or more counterparts, all of which together shall constitute one and the same instrument. IN WITNESS WHEREOF, the persons named below have executed this Joint Filing Agreement as of the date set forth below. Dated:January 8, 2008 By: JEDI CAPITAL CORP. /s/ Scott Elphinstone Authorised Signatory INTREPID CAPITAL CORP. /s/ Pauline Greene Authorised Signatory TORBAY CAPITAL CORP. /s/ Scott Elphinstone Authorised Signatory 1 LUXILON CAPITAL LIMITED /s/ Monica Watler Authorised Signatory LANESBOROUGH CAPITAL INC. /s/ Eunice Morris Authorised Signatory SUNNYDEE FINANCIAL LIMITED /s/ Nadine Rivers Authorised Signatory /s/ Lorne Abony Lorne Abony 2
